Mayham, J.
It is insisted by the learned counsel for the appellant that there is no evidence in the ease that the insured came to his death by accidental means, within the intent and meaning of the policy; but that the uncontroverted proof is that the injury from which he died was occasioned by *730his own voluntary act, and that his death was suicidal. If, from the evidence, this contention can be maintained, then it was wrong for the learned trial judge to submit the case to the jury, and his refusal to nonsuit was error, for which the judgment should be reversed. But if, on the contrary, the evidence is open to two constructions, either of which might fairly be found from the evidence, then it becomes a question of fact for the determination of the jury. That the death was caused by personal bodily injury, effected during the continuance of membership, through • external, violent means, is not questioned. Was it accidental? This question was either for the court or for the jury to answer. “Accidental” is that which happens without design or expectation.. As applied to an insurance policy, it has been-defined by the court of appeals as follows: “An ‘accident ’ is the happening of an event without the design and aid of the person, and which is unforeseen.” Paul v. Insurance Co., 112 N. Y. 478, 20 N. E. Rep. 347. This definition excludes the idea of design, and makes the event wholly involuntary. The opposite to “accident” would therefore be “design,” “volition,” “intent.” If the insured turned back after crossing the railroad track, and stood on the track, with the intent and purpose of being hit by the locomotive, then the collision was not an accident, but the result of design; and, as such collision would naturally and almost necessarily produce death, the insured would in law be presumed to intend the consequence of his own voluntary and intentional act. But if, on the other hand, the insured turned back on the public street, recrossing the railroad track, and going to some point beyond, and while attempting to cross unintentionally stumbled, slipped, or from any other cause fell, and was overtaken and hit by the engine, then the injury was the result of accident, and provided for in the policy. It therefore becomes a question of intent, and the intent with which the insured went upon the track where he received the injury is an inference to be drawn from the circumstances, and was therefore a proper subject for the determination of the jury. Stimson v. Wrigley, 86 N. Y. 337. If this death had happened by the intentional taking of a fatal dose of poison by the insured, or by his intentional suspension of his body by a rope about his neck, the act would have so unmistakably indicated the intent of the deceased as to have presented only of question of law for the trial court. But the passing by the insured across a railroad track upon a public and much-traveled street in a village was an usual and ordinary act, followed by an unusual result. This is within the definition of an “accident,”—“an unusual and unexpected result, attending the performance of a usual and necessary act.” 8 Alb. Law J. p. 85.
But it is urged by the learned counsel for the appellant that it was shown that the insured was, at the time of the injury, under mental depression from overwhelming financial embarrassment. On the other hand, it is shown that he had just completed, or was in negotiation for, an advantageous business engagement. These considerations were urged to the jury on either side to establish the theories of the respective parties, and were proper subjects for their consideration, as bearing upon the question of the probability of accident or suicide, and furnish evidence of the fact that the question of accident and intent were in dispute on the trial. In Goldschmidt v, Insurance Co., 12 N. Y. Supp. 866, the deceased was found dead in bed, and there was proof of odor of hydrocenie acid, and some appearance of poison in the stomach of the deceased at the autopsy. Held, that the question of suicide should have been submitted to the jury. We think the question in this case was properly submitted to the jury. The conduct of the insured was capable of the construction given it by the jury, and, while they might have found for the defendant upon this issue, yet, having found for the plaintiff upon a question which was properly submitted to them, and upon evidence sufficient to sustain their verdict, the judge was right in refusing to set it aside. But *731it is urged by the learned counsel for the appellant that the injury to the insured was occasioned “by his own act, or by voluntary exposure to unnecessary danger or intentional injuries inflicted by himself upon himself; and that, the injury, therefore, came within the exceptions in the policy.- As we have-seen, the evidence shows that the deceased attempted to cross the railroad-track in front of the approaching engine, and was hit by it; but it also shows that he had time to have passed in safety. Why he did not, as we have seen* was for the jury to determine. As he had time to pass, the jury might find that his attempt to do so was not a voluntary exposure to danger, or an intentional injury to himself. As was.said by Martin; J., in Peck v. Association, 5 N. Y. Supp. 215: “It was not to be presumed that his injury was self-inflicted.”
From the evidence, the jury may have adopted the theory urged by the-learned counsel for the respondent, that the insured was, at the time of the injury, humanely directing his efforts to rescue from supposed danger the-persons whom he had just met, and cautioned against the danger of the approaching train. If that were so, it would not be exposing himself to-unnecessary danger, within the case of Tucker v. Insurance Co., 4 N. Y. Supp. 505, 121 N. Y. 718, 24 N. E. Rep. 1102. We think this was also a question of fact for the jury.
The appellant insists that the trial court erred in his charge, and his refusal to charge, and that the judgment should, for that reason, be reversed.. We have carefully read the charge of the learned judge, and find no error or-misdirection in the main charge, and ño exception to the same for which the judgment should be interfered with. Some exceptions were taken to the charge, and refusals to charge, as requested. But we think that no error was committed by the judge in charging, or refusing to charge, as requested. On the whole, we think the judgment should be affirmed. Judgment affirmed, with costs.